Citation Nr: 0510541	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-27 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Appellant and his wife


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to June 
1970, and from August 1970 to February 1988.  This matter 
comes before the Board of Veterans' Appeals (BVA or Board) on 
appeal from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska, which reopened and granted the veteran's claim for 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), and assigned it an initial disability rating 
of 50 percent.

In the decision herein, the Board holds that the veteran's 
PTSD warrants an initial disability rating of 70 percent.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a claim for entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disability (TDIU) is reasonably raised 
when a claimant whose schedular rating meets the minimum 
criteria under 38 C.F.R. § 4.16(a) (2004) requests 
entitlement to an increased rating, and there is evidence of 
current service-connected unemployability in the claims file 
or in records under VA control.  See Norris v. West, 12 Vet. 
App. 413, 421 (1999).  Accordingly, because the veteran will 
now have a 70 percent rating for PTSD, and there is also 
suggestion of the possibility of unemployability solely due 
to his PTSD in the record, the Board refers a new claim of 
TDIU to the RO for all appropriate action.  See 38 C.F.R. 
§ 20.200 (2004).




FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The veteran's post-traumatic stress disorder (PTSD) is 
manifested by symptomatology including, but not limited to: 
near-continuous depression affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control; spatial disorientation; difficulty in 
adapting to stressful circumstances; and an inability to 
establish and maintain effective relationships. 


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent for 
post-traumatic stress disorder (PTSD) have been approximated.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.126 (a), (b), 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), 
eliminated the concept of a well-grounded claim and redefined 
the obligations of VA with respect to its duties to notify 
and assist a claimant.  In August 2001, VA issued regulations 
to implement the VCAA, now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  VA must also request that a claimant provide 
any information or evidence in his or her possession in 
support of the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).

The veteran has reported that he desires an increase in his 
initial evaluation for PTSD to 70 percent (as noted in his 
September 2003 VA Form 9 substantive appeal form).  A 
claimant can limit the benefits sought to below the maximum 
available in a claim for an increased rating; otherwise, he 
is presumed to be seeking the maximum to which he is entitled 
under the law.  AB v. Brown, 6 Vet. App. 35 (1993).  The 
Board's decision herein raises the veteran's initial 
disability rating for PTSD to 70 percent, and as such, this 
action constitutes a complete grant of the benefits sought on 
appeal.  Therefore, no further action is required to comply 
with the VCAA and its implementing regulations at this time.

Factual Background

The record reveals no finding of PTSD or recorded PTSD 
symptomatology in the veteran's service medical records 
through February 1988.  The veteran's service personnel 
records, however, also indicate that he served in combat in 
the Republic of Vietnam.

After service, VA treatment records dated in February 1995 
note that while being seen for another medical problem, the 
veteran was psychiatrically evaluated in light of a body 
tremor.  The preliminary impression was that the veteran 
displayed depressive and anxiety symptoms, experienced stress 
and anxiety from his job, and was also dissatisfied with his 
occupation and wished to change it.  

A March 1995 VA treatment record includes a diagnosis of 
PTSD, as well as the veteran's complaints that he had had a 
mood disorder for a long time and basically had "left a part 
of himself" in Vietnam.  An April 1995 VA treatment record 
notes that the veteran's wife had reported that he had no 
friendships or interests, and had no involvement with his 
children; clinical findings at that time included depressive 
symptoms and excessive fatigue.  A May 1995 VA treatment 
record reports diagnoses of PTSD and anxiety disorder.

A September 1995 VA PTSD examination report indicates that 
while the veteran did not know why he had to be seen there, 
he was irritated by it.  He was unable to describe any 
emotional or psychiatric problems, and denied a history of 
hallucinations and homicidal thoughts.  He admitted to 
suicidal thoughts, but stated that he had made no suicide 
attempts.  He also reported insomnia, as well as a diminution 
in appetite and weight.  He indicated that he had some 
"hidden things" that needed to be dealt with, but would not 
elaborate on them.  On clinical evaluation, he was 
appropriately dressed and groomed.  There was no sign of 
unusual motor activity, and speech was unremarkable.  Mood 
and affect were mildly anxious and depressed.  Orientation 
was precise to person, place, situation, and time.  Remote, 
recent, and immediate recall were all good.  Judgment was 
adequate, and insight was unremarkable.  The examiner did not 
provide a diagnosis, but indicated that psychological testing 
for cognitive impairment related to the veteran's brain tumor 
was necessary, and noted that he appeared mildly depressed, 
such that consideration should be afforded to a diagnosis of 
adjustment disorder with depressed mood.  

An August 2001 letter from the Federal Office of Personnel 
Management reveals that veteran was medically retired due to 
disability, and records from the Social Security 
Administration (SSA) reveal that the veteran is in receipt of 
disability benefits effective as of August 2001 because of 
impairment from corticobasal degeneration.  In his 
application for these benefits, the veteran reported mostly 
physical manifestations of this disease.  Medical reports 
contained in the SSA records indicate the onset of 
neurological and physiological symptoms around 1993.  Some 
cognitive dysfunction from the disease is also noted in these 
records.   

An October 2001 letter from the Anchorage Veterans Center, 
authored by J.K.T., Ph.D., indicates that the veteran had 
been seen at the facility for PTSD treatment since July 2001.  
The letter documents a number of PTSD symptoms, including 
nightmares, hypervigilance, psychic numbing, exaggerated 
startle response, hyperarousal, depressed mood, a 
foreshortened sense of the future, occupational adjustment 
difficulties, and strain in the veteran's marriage.  
Treatment records from the facility, dated from July 2001 to 
October 2001, record an intake Global Assessment of 
Functioning Scale score (GAF score) of 45, as well as 
additional PTSD symptomatology of poor sleep, efforts to 
avoid situations that would remind the veteran of combat, and 
feelings of estrangement.  Testing on the Beck Inventory 
revealed severe depression, while testing under the 
Mississippi Scale for Combat indicated moderate PTSD 
symptoms.      

The veteran was afforded a VA psychiatric examination in 
January 2003.  In his written report, the examiner noted his 
review of pertinent records from the claims file.  The 
examiner indicated that the veteran informed him that he had 
not undergone psychiatric evaluation for problems during his 
service.  The veteran reported that he had one child from his 
first marriage, a daughter who now lives abroad with her 
husband, and that he had since remarried, with two teenage 
children as the product of that marriage.  He gave a post-
service work history of employment with a police force, and 
then work in government security until he had to retire a 
year ago as the result of his progressive neurological 
disease.  

The January 2003 VA examiner observed that at the beginning 
of his evaluation, the veteran was rather bitter and angry at 
the VA system, but that during the course of the interview, 
he became more friendly and showed a sense of humor and 
intelligence.  The examiner also observed that at times 
during the conversation, the veteran became confused, lost 
his train of thought, and had trouble finding words; he noted 
that this problem comes and goes, but is getting worse.  The 
examiner noted that while the veteran with not happy about 
the progress of this disease, he seemed to be handling it 
well, and did not show clinical depression during the 
interview.  The veteran reported that he wanted to get things 
together before his death in order to take care of his wife, 
and that one issue was his PTSD, in existence since his time 
in Vietnam.  He stated that it did not make much of a 
financial difference to him in light of his military and 
government retirement benefits, but that wanted his condition 
acknowledged, and to obtain any benefits due for the support 
of his wife.  

At the January 2003 VA examination, the veteran reported 
predominant PTSD symptomatology of nightmares and sleep 
disturbance.  He noted that in the past, he had often tried 
to work the night shift, because he felt more comfortable 
being awake at night and asleep during the day.  He noted 
difficulty in falling asleep, as well as years of bad dreams, 
where he wakes up very frightened and almost frozen, and 
reported that after he is awake, it takes a while for him to 
reorient himself.  He also noted that some of his dreams are 
vivid replays of what he saw in Vietnam.  He admitted that he 
had survivors' guilt.  The veteran's wife confirmed the 
extent of the veteran's sleep problems for the examiner, 
noting that he often thrashes around, and stating that she 
has to be careful in waking him up because of his instinct to 
strike out.  The examiner observed that in discussing 
flashbacks with the veteran, he was unable to elicit a 
history of actual flashbacks, although he did describe vivid 
memories.  The veteran also reported that sometimes when he 
wakes up from bad dreams, he can smell jet fuel or burning 
bodies.  

The veteran also told the January 2003 VA examiner that he 
feels that he is able to handle himself fairly well during 
the day, except for certain triggers that lead to increased 
problems when he tries to go to sleep.  He noted that he will 
not watch Vietnam films or war movies.  The examiner observed 
that part of this emotional sealing and burying of this 
experience was confirmed by the veteran's wife, who indicated 
that although she has been married to him for 20 years, he is 
still a "mystery man" to her in many ways, and she knows 
little of his war experiences.  The veteran also noted that 
when he tried to record these experiences on paper, he could 
only record to age 18 and the beginning of his service, but 
was unable to continue.  He relayed that he has not told his 
children about his experiences, either.  

The January 2003 VA examiner opined that the veteran has felt 
a good deal of emotional numbness, as obviously avoidance and 
not dealing with his emotions have been a prime defense that 
enabled him to finish his military career and nearly 20 years 
of post-service employment.  As to increased physiological 
arousal or the old combat alertness syndrome, the examiner 
noted that these symptoms were of record in relation to the 
veteran's described sleeping problems.  He also noted that 
the veteran reported being very hypervigilant and aware of 
activities around him.  The examiner also noted the presence 
of "restaurant syndrome," where the veteran had to be 
positioned in a corner so that he could survey activities.  
The examiner further observed that the veteran's post-service 
police and security work fit in with this symptomatology.  
The veteran additionally reported a strong reaction to noise.  
He also reported that he has taken people down, after they 
have surprised him, for example, by grabbing him or placing a 
hand on his shoulder.  Lastly, he told the examiner that for 
years, he kept a revolver in his bedroom, although placed it 
on his wife's side for safety.  

Lastly, the January 2003 VA examiner diagnosed the veteran 
with chronic PTSD and major depressive disorder (in fairly 
good remission).  He assigned the veteran a GAF score of 55, 
but noted that if his total functioning, inclusive of his 
neurological problems was considered, the score would be 
lower.  He also opined that the veteran is unemployable.

VA outpatient treatment records dated from January 2003 to 
March 2003 continue diagnoses of severe corticobasilar 
ganglionic degenerative disease and PTSD.  

The veteran testified at a Travel Board hearing in May 2004.  
He reported that his PTSD was initially identified during his 
stay at a VA hospital.  He indicated that while there, he was 
basically forced to confront the problem and accept the 
diagnosis.  He testified that after his release from the 
hospital, he was only able to return to work in his job as a 
law enforcement officer for about another month, because of 
nerves, flashbacks, and an inability to focus upon the duties 
of the position.  He stated that he then tried to work in a 
number of other positions, but that this also did not work 
out because of his symptomatology.  The veteran and his wife 
both reported that he does not like to be around crowds, and 
stays home most of the time.  His wife also reported that he 
hates the nighttime, and has a difficult time sleeping, in 
part because of terrible dreams that cause him to wake up 
screaming or scream in his sleep.  She noted that he also 
gets out of bed in order to check out the house in order to 
make sure that everything is okay.  She also stated that his 
memories are really gone, so he cannot do much except stay at 
home.  It was also noted that the veteran has a problem with 
irritability, and that it even affected him when he showed up 
for the Board hearing and observed that he would have to wait 
in a small room with other people.  When asked about his 
depression, the veteran reported that he "stopped living a 
long time ago."  His wife verified that he is often 
depressed, and that she is afraid to leave him alone for too 
long.  She noted that when he is depressed, he will not talk 
or eat very much.  Finally, it was also reported at the 
hearing that the veteran's symptoms increased if he watched a 
program about war on television, and that his symptoms had 
especially been exacerbated by the recent war; he stated that 
as a result, he no longer watches television.  

The symptoms described at the veteran's January 2003 VA 
examination and at his May 2004 BVA hearing are similarly 
described in his remaining statements of record, as well as 
in the written arguments from his representative.

Analysis of the Claim

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disability requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2004).  It is also necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking employment, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
his favor.  38 C.F.R. § 4.3 (2004).  If there is a question 
as to which evaluation to apply, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).


The Board notes that the veteran first expressed disagreement 
with the original assignment of a disability rating following 
the award of service connection for post-traumatic stress 
disorder (PTSD), and as such, the severity of his disability 
will be considered during the entire period from the initial 
assignment of the disability rating to the present, as well 
as the potential applicability of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

VA law provides that when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126 (a) (2004).  

The veteran is currently in receipt of a 50 percent 
evaluation for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9411 (2004).  Under VA's Schedule for Rating 
Disabilities (Rating Schedule), a service-connected mental 
disorder, including PTSD, may be rated at 50 percent when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., the retention of only 
highly learned material or forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is for assignment when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent rating is assigned 
when there is total occupational and social impairment, due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name.  
Id.

The Board finds that a review of all of the pertinent 
evidence of record establishes that the veteran's level of 
social and occupational impairment from PTSD more nearly 
approximates the criteria for the assignment of a 70 percent 
disability evaluation under 38 C.F.R. § 4.130, DC 9411.  See 
38 C.F.R. § 4.7.  The evidence of record certainly suggests: 
near-continuous depression affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control; spatial disorientation; difficulty in 
adapting to stressful circumstances; and an inability to 
establish and maintain effective relationships.  Id.  
Moreover, there is little question that the veteran suffers 
from a number of problematic and debilitating PTSD symptoms 
that have affected and changed his life for many years, such 
as his severe sleep problems, his hypervigilance and 
hyperarousal, his reported inability to continue with many of 
the occupational duties of his profession(s) after acceptance 
of his PTSD diagnosis, his preference to be alone and to 
remain housebound at most times, and the existence of a 
social "network" that mainly appears to be limited to 
interactions with his wife.  Additionally, the veteran's wife 
has repeatedly and credibly described and confirmed the 
severity of the veteran's PTSD symptoms (as she has observed 
them).  Taken as a whole then, the Board finds that the 
veteran's PTSD symptomatology, as well-documented in the 
medical evidence of record described earlier in this 
decision, is most representative of occupational and social 
impairment with deficiencies in most areas, so as to most 
appropriately assign him a 70 percent rating under DC 9411.  
See 38 C.F.R. §§ 3.102, 4.3, 4.7.      

A Global Assessment of Functioning Scale score (GAF score) is 
also highly probative in the evaluation of service-connected 
mental disability, as it relates directly to a veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  In this 
case, the medical evidence of record shows that the veteran 
has been assigned GAF scores at 45 and 55 based upon his 
impairment from PTSD.  A GAF score of 41 to 50 contemplates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51 to 60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
The American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 994) (DSM-
IV).  With consideration of the veteran's assigned GAF 
scores, the Board finds that the evidence still more nearly 
approximates the criteria for the assignment of a 70 percent 
evaluation at DC 9411.  See 38 C.F.R. §§ 4.7, 4.126(a).

The Board also recognizes that some of the veteran's 
impairment may be in part related to his nonservice-connected 
terminal corticobasal degeneration.  However, when, as here, 
it does not appear possible to separate the effects of a 
service-connected disability from a nonservice-connected 
disorder, 38 C.F.R. § 3.102 (reasonable doubt) dictates that 
such signs and symptoms must be attributed to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181 (1998).

Also, while the Board agrees that a 70 percent rating as 
requested by the veteran may be appropriately assigned to his 
PTSD, it cannot find (and notably, nor does the veteran 
argue) that the medical evidence of record, including the 
veteran's GAF scores for moderate to serious impairment, 
warrants the assignment of a 100 percent rating for PTSD in 
light of total social and occupational impairment from this 
disorder.  

Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Accordingly, in a case such as this, 
where the evidence does not preponderate against the claim, 
and in recognition of the aforementioned guiding principles 
and with the application of the benefit of the doubt rule, 
the Board finds that the veteran's request for a higher 
initial evaluation of 70 percent for PTSD should prevail.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Board has also contemplated extraschedular evaluation in 
this case, but finds that there has been no showing that the 
veteran's PTSD has: (1) caused marked interference with 
employment beyond the interference contemplated in the now-
assigned 70 percent rating; (2) necessitated frequent periods 
of hospitalization; or (3) otherwise rendered impracticable 
the regular schedular standards.  In the absence of factors 
suggesting an unusual disability picture, further development 
in keeping with the actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2004) is not warranted.  See also 38 C.F.R. 
§ 4.1; Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

An initial evaluation of 70 percent for post-traumatic stress 
disorder (PTSD) is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


